UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 04-7279




In Re:   EUGENE E. COOPER,


                                                         Petitioner.




                 On Petition for Writ of Mandamus
                         (CA-03-2227-4-12)


Submitted:   November 4, 2004          Decided:    November 10, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eugene E. Cooper, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eugene E. Cooper petitions for writ of mandamus. He seeks

an order directing the district court to grant his application for

entry of default.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).     Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.       See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Cooper is not available by way of

mandamus.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                     PETITION DENIED




                                - 2 -